PER CURIAM.
This is an appeal from the district court’s appellate judgment, which reversed the magistrate’s dismissal of Northwest Health Care’s claim to reimbursement of moneys owing for care rendered to one Lillian Blackman during the months of June to October of 1980. There is no dispute that medical services were extended to this patient, nor that the patient was eligible for Medicaid during these months, nor that the defendant State Department of Health and Welfare was aware that the patient was requesting Medicaid funding to assist in the payment of her medical bills. The dispute arises only because the official Medicaid application, as filled out on Blackman’s behalf by her daughter in May 1980, was not dated within the period of Blackman’s technical eligibility for benefits, i.e., the period of June-October 1980.
We deem the holding of the district court on the issue of standing to be dispositive of the issues presented on this appeal. The district judge’s appellate decision and order on the denial of rehearing are therefore affirmed. The case is remanded to the magistrate for further proceedings. Costs to respondent. No attorney’s fees on appeal.